 Exhibit 10.1

 

 

 [image001.jpg]

 



Commercial Business Development

Business Banking

Level 2, 257 & 259

Jalan Genting Kiang

Setapak,

53300, Kuala Lumpur

 

PRIVATE & CONFIDENTIAL

 

Date: 26-MAR-2013

 

CA Number: _________

 

PGCG ASSETS HOLDINGS SDN BHD (983271U)

No. 11-2

Jalan 26/70A

Desa Sri Hartamas

50480 Kuala Lumpur

WP Kuala Lumpur MALAYSIA

 

Dear Sirs

 

RE:BANKING FACILITY(IES) GRANTED TO PGCG ASSETS HOLDINGS SDN BHD ("BORROWER")

 

We, RHB Bank Berhad (“the Bank”) are pleased to inform you that the Bank has
agreed to:

 

(i) offer you the banking facility(ies) as stated below subject to the following
terms and conditions:-

 

1.THE BANKING FACILITY(IES)

 

The banking facility(ies) granted or to be granted to you are as follows:

 



Facility  Limit/Existing Limit(RM)  Additional/ Reduction(RM)  Total/Revised
Limit(RM) Term Loan - 1 – Mortgage  0.00  1,160,000.00  1,160,000.00 Term Loan -
2 – Mortgage  0.00  764,000.00  764,000.00 Term Loan - 3 – Mortgage  0.00
764,000.00  764,000.00 Term Loan - 4 – Mortgage  0.00  764,000.00  764,000.00
Total  0.00  3,452,000.00  3,452,000.00



 

(hereinafter referred to as "the Banking Facility" and where the Banking
Facility comprises more than one banking facilities, the expression "Banking
Facility" shall where the context requires refer collectively to all and
individually to each of the respective banking facilities comprising the Banking
Facility)

 



1

 

 



PGCG ASSETS HOLDINGS SDN BHD (983271U)   CA Number: ________ 26-MAR-2013

 

 



2.PURPOSE

 

The Banking Facility shall be used for the purpose(s) as set out below and if
you require to use the Banking Facility or any part thereof for any other
purpose, you shall have to first obtain the Bank's prior written consent which
may or may not be granted at the Bank's absolute discretion, and if granted may
be subject to such conditions as the Bank may impose:

 

ORA-01422: exact fetch returns more than requested number of rows-14221

 

3.AVAILABILITY PERIOD

 

3.1The granting/continued granting/extension of the Banking Facility to you are
at all times subject to availability of funds.

 

3.2The Term Loan - 1 - Mortgage is made available to you for drawdown for a
period of SIX (6) months from the date of first disbursement.

 

Any undrawn amount will upon the expiry of the availability period be
automatically cancelled and will not thereafter be available for drawdown by
you.

 

3.3The Term Loan - 2 - Mortgage is made available to you for drawdown for a
period of SIX (6) months from the date of first disbursement.

 

Any undrawn amount will upon the expiry of the availability period be
automatically cancelled and will not thereafter be available for drawdown by
you.

 



3.4The Term Loan - 3 - Mortgage is made available to you for drawdown for a
period of SIX (6) months from the date of first disbursement.

Any undrawn amount will upon the expiry of the availability period be
automatically cancelled and will not thereafter be available for drawdown by
you.

 

3.5The Term Loan - 4 - Mortgage is made available to you for drawdown for a
period of SIX (6) months from the date of first disbursement.

Any undrawn amount will upon the expiry of the availability period be
automatically cancelled and will not thereafter be available for drawdown by
you.



 

4.TENOR

 

4.1The Banking Facility is subject to periodic review at the sole and absolute
discretion of the Bank but, notwithstanding such periodic review, the Banking
Facility shall be repayable on demand.

 

4.2Subject to and until such periodic review or demand under paragraph 4.1
hereof, the Banking Facility is for the following tenor:

 

FACILITY TENOR Term Loan - 1 - Mortgage 288 Months Term Loan - 2 - Mortgage 288
Months Term Loan -3 - Mortgage 288 Months Term Loan -4 - Mortgage 288 Months

 



2

 





PGCG ASSETS HOLDINGS SDN BHD (983271U)   CA Number: ________ 26-MAR-2013

 

 

5.INTEREST RATE(S)/COMMISSION/BANKING CHARGES/COMMITMENT FEE/OTHER CHARGES

 

5.1You shall pay interest on all monies due and payable by you and all monies
outstanding and owing to the Bank in relation to the Banking Facility and
commission, discount charges and any other charges payable in relation to the
Banking Facility at such rate or rates as may be stipulated or prescribed by the
Bank at any time and from time to time. Without prejudice to the generality of
the foregoing, you shall pay interest, commission, discount charges and any
other charges payable in relation to the Banking Facility at the following
rates:-

 



FACILITY INTEREST RATE Term Loan-1 - Mortgage Interest at ONE POINT NINE per
centum (1.90%) per annum below the Bank’s Base Lending Rate with daily rests.
Term Loan-2 - Mortgage Interest at ONE POINT NINE per centum (1.90%) per annum
below the Bank’s Base Lending Rate with daily rests. Term Loan-3 - Mortgage
Interest at ONE POINT NINE per centum (1.90%) per annum below the Bank’s Base
Lending Rate with daily rests. Term Loan-4 - Mortgage Interest at ONE POINT NINE
per centum (1.90%) per annum below the Bank’s Base Lending Rate with daily
rests.

 

(The Bank's Base Lending Rate is currently at SIX POINT SIX per centum (6.6%)
per annum)

 

5.2Interest and commission at the aforesaid rate(s) ("the Prescribed Rate" which
expression shall refer to the respective interest rates and commission
chargeable on the respective facilities comprised under the Banking Facility)
shall be payable by you, as well after as before judgment or demand.

 

5.4You shall pay the Bank a commitment fee or such other rate as the Bank may at
its sole and absolute discretion stipulate from time to time:-

and the Bank shall be entitled to debit the commitment fee into your current or
overdraft or any other account at the end of the month;

 

6.INCREASED RATE OF INTEREST ON DEFAULT/EXCESS AMOUNT

 

In addition and without prejudice to the rights and remedies of the Bank, if you
shall default in the payment of any sums on their respective due dates you shall
pay interest on such overdue sums at the rate of 3.5% per annum above the Bank's
Base Lending Rate or such other rate or rates as the Bank may, at its sole
absolute discretion, at any time and from time to time, impose without notice to
you, and such rate or rates of interest ("the Default Rate") shall be payable by
you, as well after as before judgment or demand, from the due date up to the
date of actual repayment.

 

 



3

 

 



PGCG ASSETS HOLDINGS SDN BHD (983271U)   CA Number: ________ 26-MAR-2013

 

 

7.REPAYMENT

 

Notwithstanding any provisions to the contrary, the Banking Facility shall be
payable on demand. In addition, you shall upon the expiry of the tenor (if any)
of the Banking Facility or part thereof, repay the entire outstanding sum under
each of the Banking Facility which tenor has expired. Until the expiry of the
tenor of each of the Banking Facility or until a demand for repayment is made,
you shall repay the Banking Facility as follows:

 



FACILITY REPAYMENT TERMS Term Loan - 1 - Mortgage Over 288 months,   monthly
instalments of RM6,724.83   Pending full drawdown interest shall be paid monthly
in arrears on the sum drawndown.

 





Term Loan - 2 - Mortgage Over 288 months,   monthly instalments of RM4429.11  
Pending full drawdown interest shall be paid monthly in arrears on the sum
drawndown.     Term Loan -3 - Mortgage  Over 288 months,   monthly instalments
of RM4429.11    Pending full drawdown interest shall be paid monthly in arrears
on the sum drawndown.     Term Loan -4 - Mortgage Over 288 months,   monthly
instalments of RM4429.11   Pending full drawdown interest shall be paid monthly
in arrears on the sum drawndown.

 



8.SECURITY

 

The Banking Facility interest commissions and banking and/or other charges and
expenses payable thereon or in connection therewith are to be secured by:

 

General

 

1.As Principal Instrument document, A Facility Agreement to be stamped for RM
3,452,000.00

 

New Security

 

1.Property - As subsidiary instrument, An Open all monies 1st party 1st legal
charge to be stamped nominally over commercial office lot with bearing address
of No. E-0-2, (Ground Floor), Megan Avenue 1, No. 189, Jalan Tun Razak, 50400
Kuala Lumpur erected on a freehold land held under Strata Title No. Geran
40011/M1-E/1/363, No. Petak 363, Tingkat No.1, Bangunan No. M1-E, Lot 162
Seksyen 43, Bandar Kuala Lumpur, Daerah and Negeri Wilayah Persekutuan Kuala
Lumpur.

Property Type: Commercial Lot - Office Premice

Address: No. E-0-2 ( Ground Floor)

Megan Avenue 1

No. 189, Jalan Tun Razak Kuala Lumpur

Title 1:

Title Type: STRATA TITLE

Title Number: No. Geran 40011/M1-E/1/363, No. Petak 363, Tingkat No.1, Bangunan
No. Ml-E, Lot 162 Seksyen 43, Bandar Kuala Lumpur, Daerah and Negeri WP Kuala
Lumpur

 

Mukim: BANDAR KUALA LUMPUR

 

 



4

 

 





PGCG ASSETS HOLDINGS SDN BHD (983271U)   CA Number: ________ 26-MAR-2013

 

  

2.Property - As subsidiary instrument, An Open all monies 1st party 1st legal
charge to be stamped nominally over commercial office lot with bearing address
of No. E-9-2, (Eight Floor), Megan Avenue 1, No.189, Jalan Tun Razak, 50400
Kuala Lumpur erected on a freehold land held under Strata Title No. Geran
40011/M1-E/9/417, No. Petak 417, Tingkat No.9, Bangunan No. Ml-E, Lot 162
Seksyen 43, Bandar Kuala Lumpur, Daerah and Negeri Wilayah Persekutuan Kuala
Lumpur.

Property Type: Commercial Lot - Office Premice

Address: No. E-9-2 ( Eight Floor)

Magan Avenue 1

No. 189, Jalan Tun Razak Kuala Lumpur

Title 1:

Title Type: STRATA TITLE

Title Number: No. Geran 40011/M1-E/9/417, No. Petak 417, Tingkat No. 9, Bangunan
No. Ml-E, Lot 162 Seksyen 43, Bandar Kuala Lumpur, Daerah and Negeri WP Kuala
Lumpur

 

Mukim: BANDAR KUALA LUMPUR



 



3.Property - As subsidiary instrument, An Open all monies 1st party 1st legal
charge to be stamped nominally over commercial office lot with bearing address
of No. E-10-2, (Ninth Floor), Megan Avenue 1, No.189, Jalan Tun Razak, 50400
Kuala Lumpur erected on a freehold land held under Strata Title No. Geran
40011/M1-E/10/423, No. Petak 423, Tingkat No.10, Bangunan No. M1-E, Lot 162
Seksyen 43, Bandar Kuala Lumpur, Daerah and Negeri Wilayah Persekutuan Kuala
Lumpur.

Property Type: Commercial Lot - Office Premice

Address: No. E-10-2 (Ninth Floor)

Megan Avenue 1

No. 189 Jalan Tun Razak Kuala Lumpur

Title 1:

Title Type: STRATA TITLE

Title Number: No. Geran 40011/M1-E/10/423, No. Petak 423, Tingkat No.10,
Bangunan No.M1-E, Lot 162 Seksyen 43, Bandar Kuala Lumpur, Daerah and Negeri WP
Kuala Lumpur

 

Mukim: BANDAR KUALA LUMPUR

 

 



5

 

 





PGCG ASSETS HOLDINGS SDN BHD (983271U)   CA Number: ________ 26-MAR-2013

 



4.Property - As subsidiary instrument, An Open all monies 1st party 1st legal
charge to be stamped nominally over commercial office lot with bearing address
of No. E-11-2, (Tenth Floor), Megan Avenue 1, No.189, Jalan Tun Razak, 50400
Kuala Lumpur erected on a freehold land held under Strata Title No. Geran
40011/M1-E/11/429, No. Petak 429, Tingkat No.11, Bangunan No. M1-E, Lot 162
Seksyen 43, Bandar Kuala Lumpur, Daerah and Negeri Wilayah Persekutuan Kuala
Lumpur.

Property Type: Commercial Lot - Office Premice

Address: No. E-11-2 (Tenth Floor)

Megan Avenue 1

No. 189, Jalan Tun Rzak Kuala Lumpur

 

Title 1:

Title Type: STRATA TITLE

Title Number: No. Geran 40011/M1-E/11/429, No. Petak 429, Tingkat No. 11,
Bangunan No. Ml-E, Lot 162 Seksyen 43, Bandar Kuala Lumpur, Dearah and negeri WP
Kuala Lumpur

 

Mukim: BANDAR KUALA LUMPUR

 

5.Guarantee - Againts Corporate Guarantee for RM 3,452,000.00 to be executed by:
a) Union Hub Technology Sdn Bhd (807388-P)

 

6.Guarantee - Against Joint and Several Guarantee for RM 3,452,000.00 to be
executed by:

a) Wong Weng Kung NRIC: 720909-08-5057

b) Chai Kok Wai NRIC: 721103-08-6143

 



9.CONDITIONS FOR DRAWDOWN/UTILIZATION

 

9.1In addition to the conditions precedent for drawdown as stipulated in the
General Terms and Conditions annexed hereto, you shall also fulfill the
following conditions precedent before you are allowed to drawdown on the Banking
Facility:

 

9.1.1To submit a copy of valid, stamped SPA with purchase price of not less than
RM 1,450,000.00 for property bearing postal address E-0-2 Megan Avenue 1

9.1.2To submit a copy of valid, stamped SPA with purchase price of not less than
RM 955,000.00 for property bearing postal address E-9-2 Megan Avenue 1

9.1.3To submit a copy of valid, stamped SPA with purchase price of not less than
RM 955,000.00 for property bearing postal address E-10-2 Megan Avenue 1

9.1.4To submit a copy of valid, stamped SPA with purchase price of not less than
RM 955,000.00 for property bearing postal address E-11-2 Megan Avenue 1

9.1.5Full valuation by a Bank panel valuer on property bearing postal address
E-0-2 Megan Avenue 1 confirming that the Open Market Value is not less than RM
1,450,000.00 and Marketability Factor of 7 or better.

9.1.6Full valuation by a Bank panel valuer on property bearing postal address
E-9-2 Megan Avenue 1 confirming that the Open Market Value is not less than RM
955,000.00 and Marketability Factor of 7 or better.

9.1.7Full valuation by a Bank panel valuer on property bearing postal address
E-10-2 Megan Avenue 1 confirming that the Open Market Value is not less than RM
955,000.00 and Marketability Factor of 7 or better.



 

 



6

 

 





PGCG ASSETS HOLDINGS SDN BHD (983271U)   CA Number: ________ 26-MAR-2013

 



9.1.8Full valuation by a Bank panel valuer on property bearing postal address
E-11-2 Megan Avenue 1 confirming that the Open Market Value is not less than RM
955,000.00 and Marketability Factor of 7 or better.

9.1.9If the value quoted for any property mentioned above is lower, the Bank
reserves the right to vary the facility accordingly

9.1.10Confirmation that the difference between the loan amount and the purchase
price had been settled prior to drawdown

9.1.11Submission of a formal extension of abovementioned SPA granted by the
vendors



 

9.2 If,

 

9.2.1you shall fail to comply with any of the conditions precedent referred to
in paragraph above and/or in the General Terms and Conditions annexed hereto;
and/or

9.2.2there has been a material adverse change in your condition, financial or
otherwise after the date of this Letter of Offer;

 

you will not be entitled to utilise the Banking Facility and the Bank shall be
entitled to cancel the Banking Facility hereby granted without any prior notice
to you and you shall be liable to reimburse and/or indemnify the Bank for all
costs and expenses (including legal costs and expenses) incurred by the Bank in
connection with the approval and/or grant of the Banking Facility to you.

 



10.OTHER TERMS AND CONDITIONS

 

10.1The Borrower may at any time by giving to the Bank three (3) months notice
in writing or by paying three (3) months interest in lieu of notice repay the
whole of the moneys then owing to the Bank under the Term Loan Facility or such
lesser amount in integral multiples of Ringgit Malaysia One Thousand Only (RM
1,000.00) or such other amount as the Bank may in its absolute discretion accept
PROVIDED THAT the acceptance of such lesser amount as aforesaid by the Bank
shall in no way entitle the Borrower to a reduction in the amount of any
instalment but only to a reduction in the number thereof.

 

10.1.1Any default in monthly repayment on due date of any money payable to the
Bank for more than 30 days, the Borrower may be required to furnish the Bank 6
post dated cheques amounting equivalently to the monthly repayment amount dated
the 1st of each month. Upon the 6 post dated cheques being utilized for the
monthly repayment, the Borrower may be required to continue with the normal
monthly repayment method

 

10.2In the event the difference between OPR (Overnight Policy Rate) and BLR
(Base lending Rate) declines to below 3.5% during loan tenure, the bank reserves
the rights to increase the prevailing interest rate to at least BLR + 0.00%. The
interest rate of BLR +0% is to revert back to the prevailing rate in the event
the difference between the OPR and BLR increases to 3.5% and above.

 

10.3Notwithstanding anything herein, the Borrower's right to prepay shall only
be exercisable upon such conditions as the Bank may in its absolute discretion
impose and the decision of the Bank shall be final and conclusive.

 

 



7

 



 





PGCG ASSETS HOLDINGS SDN BHD (983271U)   CA Number: ________ 26-MAR-2013

 

 

FACILITY PREPAYMENT FEE Term Loan - 1 - Mortgage Not Applicable Term Loan - 2 -
Mortgage Not Applicable Term Loan -3 - Mortgage Not Applicable Term Loan -4 -
Mortgage Not Applicable

  

10.4Term Loan - 1 - Mortgage

 

10.4.1. Bank's Right to Vary Interest Rate : Any default in payment on due date
of any money payable (whether principal or interest) for more than 60 days will
result in the automatic conversion of pricing for ALL facilities to 2.5%
p.a.over the Bank's prevailing BLR without any prior notification.

 

10.4.2. Late Payment Penalty Interest: All late payment of any money payable
(whether principal or interest) will incur an additional interest of 1% p.a.

 

10.4.3. You shall as a term of the offer comply with the Bank’s requirement that
the security documentation in respect of the Banking Facilities be prepared by
solicitors on the Bank's panel. The fee for the professional legal services of
the Bank's appointed solicitors in respect of the preparation of the security
documents for the Banking facility offered herein and all incidental expenses in
connection with the stamping and registration of the security documents and
other charges will be paid by you.

 

10.4.4. Principal TL repayment to be commenced on the 1st of the month following
the full drawdown. Interest to be paid in arrears.

 

10.4.5. A fee of 3.0% flat of the original Banking Facility amount will be
charged for any Banking Facility where, within the first three (3) years from
the date of first drawdown of the Banking Facility, there has been an occurrence
of pre-payment, whether partial or in full, or a reduction or redemption of the
original approved banking Facility limit, whether partial or in full.

 

10.4.6. You are to insure with RHB Insurance Berhad or any other insurance
company approved by the Bank, the assets financed and/or charged in the name(s)
of the Owner(s) as charger(s) and RHB Bank Bhd as charge against such risks and
for such sums as the Bank may require, and you are to let the Bank have custody
of the original policy and premium receipt.

 

10.4.7. In the event the difference between OPR (Overnight Policy Rate) and BLR
(Base Lending Rate) reduces to below 3.5% during the loan tenure, the Bank
reserves the rights to increase the prevailing interest rate spread to maintain
the margin between OPR and BLR at 3.5%. However, should the difference between
the OPR and BLR increases to 3.5% and above, the prevailing interest rate will
take effect.

 

10.4.8. To execute a standing instruction for the monthly term loan installment.

 





8

 

 

 





PGCG ASSETS HOLDINGS SDN BHD (983271U)   CA Number: ________ 26-MAR-2013

 

 

10.5Term Loan - 2 - Mortgage

 

10.5.1. Bank's Right to Vary Interest Rate: Any default in payment on due date
of any money payable (whether principal or interest) for more than 60 days will
result in the automatic conversion of pricing for ALL facilities to 2.5%
p.a.over the Bank’s prevailing BLR without any prior notification.

 

10.5.2. Late Payment Penalty Interest : All late payment of any money payable
(whether principal or interest) will incur an additional interest of 1% p.a.

 

10.5.3. You shall as a term of the offer comply with the Bank's requirement that
the security documentation in respect of the Banking Facilities be prepared by
solicitors on the Bank's panel. The fee for the professional legal services of
the Bank's appointed solicitors in respect of the preparation of the security
documents for the Banking facility offered herein and all incidental expenses in
connection with the stamping and registration of the security documents and
other charges will be paid by you.

 

10.5.4. Principal TL repayment to be commenced on the 1st of the month following
the full drawdown. Interest to be paid in arrears.

 

10.5.5. A fee of 3.0% flat of the original Banking Facility amount will be
charged for any Banking Facility where, within the first three (3) years from
the date of first drawdown of the Banking Facility, there has been an occurrence
of pre-payment, whether partial or in full, or a reduction or redemption of the
original approved banking Facility limit, whether partial or in full.

 

10.5.6. You are to insure with RHB Insurance Berhad or any other insurance
company approved by the Bank, the assets financed and/or charged in the name(s)
of the Owner(s) as charger(s) and RHB Bank Bhd as charge against such risks and
for such sums as the Bank may require, and you are to let the Bank have custody
of the original policy and premium receipt.



 

10.5.7. In the event the difference between OPR (Overnight Policy Rate) and BLR
(Base Lending Rate) reduces to below 3.5% during the loan tenure, the Bank
reserves the rights to increase the prevailing interest rate spread to maintain
the margin between OPR and BLR at 3.5%. However, should the difference between
the OPR and BLR increases to 3.5% and above, the prevailing interest rate will
take effect.

 

10.5.8. To execute a standing instruction for the monthly term loan installment.

 



10.6 Term Loan - 3 - Mortgage

 

10.6.1. Bank's Right to Vary Interest Rate : Any default in payment on due date
of any money payable (whether principal or interest) for more than 60 days will
result in the automatic conversion of pricing for ALL facilities to 2.5%
p.a.over the Bank's prevailing BLR without any prior notification.

 

10.6.2. Late Payment Penalty Interest : All late payment of any money
payable(whether principal or interest) will incur an additional interest of 1%
p.a.



 

 



9

 

 







PGCG ASSETS HOLDINGS SDN BHD (983271U)   CA Number: ________ 26-MAR-2013

 



10.6.3. You shall as a term of the offer comply with the Banks requirement that
the security documentation in respect of the Banking Facilities be prepared by
solicitors on the Bank's panel. The fee for the professional legal services of
the Bank's appointed solicitors in respect of the preparation of the security
documents for the Banking facility offered herein and all incidental expenses in
connection with the stamping and registration of the security documents and
other charges will be paid by you.

10.6.4. Principal TL repayment to be commenced on the 1st of the month following
the full drawdown. Interest to be paid in arrears.

 

10.6.5. A fee of 3.0% flat of the original Banking Facility amount will be
charged for any Banking Facility where, within the first three (3) years from
the date of first drawdown of the Banking Facility, there has been an occurrence
of pre-payment, whether partial or in full, or a reduction or redemption of the
original approved banking Facility limit, whether partial or in full

 

10.6.6. You are to insure with RHB Insurance Berhad or any other insurance
company approved by the Bank, the assets financed and/or charged in the name(s)
of the Owner(s) as charger(s) and RHB Bank Bhd as charge against such risks and
for such sums as the Bank may require, and you are to let the Bank have custody
of the original policy and premium receipt.

 

10.6.7. In the event the difference between OPR (Overnight Policy Rate) and BLR
(Base Lending Rate) reduces to below 3.5% during the loan tenure, the Bank
reserves the rights to increase the prevailing interest rate spread to maintain
the margin between OPR and BLR at 3.5%. However, should the difference between
the OPR and BLR increases to 3.5% and above, the prevailing interest rate will
take effect.

 

10.6.8. To execute a standing instruction for the monthly term loan installment.

 

10.7Term Loan - 4 - Mortgage

 

10.7.1. Bank's Right to Vary Interest Rate : Any default in payment on due date
of any money payable (whether principal or interest) for more than 60 days will
result in the automatic conversion of pricing for ALL facilities to 2.5%
p.a.over the Bank's prevailing BLR without any prior notification.

 

10.7.2. Late Payment Penalty Interest : All late payment of any money payable

(whether principal or interest) will incur an additional interest of 1% p.a.

 

10.7.3. You shall as a term of the offer comply with the Bank's requirement that
the security documentation in respect of the Banking Facilities be prepared by
solicitors on the Bank's panel. The fee for the professional legal services of
the Bank's appointed solicitors in respect of the preparation of the security
documents for the Banking facility offered herein and all incidental expenses in
connection with the stamping and registration of the security documents and
other charges will be paid by you.

 

10.7.4. Principal TL repayment to be commenced on the 1st of the month following
the full drawdown. Interest to be paid in arrears.



 



 



10

 

 







PGCG ASSETS HOLDINGS SDN BHD (983271U)   CA Number: ________ 26-MAR-2013

 

 



10.7.5. A fee of 3.0% flat of the original Banking Facility amount will be
charged for any Banking Facility where, within the first three (3) years from
the date of first drawdown of the Banking Facility, there has been an occurrence
of pre-payment, whether partial or in full, or a reduction or redemption of the
original approved banking Facility limit, whether partial or in full

 

10.7.6. You are to insure with RHB Insurance Berhad or any other insurance
company approved by the Bank, the assets financed and/or charged in the name(s)
of the Owner(s) as charger(s) and RHB Bank Bhd as charge against such risks and
for such sums as the Bank may require, and you are to let the Bank have custody
of the original policy and premium receipt.

 

10.7.7. In the event the difference between OPR (Overnight Policy Rate) and BLR
(Base Lending Rate) reduces to below 3.5% during the loan tenure, the Bank
reserves the rights to increase the prevailing interest rate spread to maintain
the margin between OPR and BLR at 3.5%. However, should the difference between
the OPR and BLR increases to 3.5% and above, the prevailing interest rate will
take effect.

 

10.7.8. To execute a standing instruction for the monthly term loan installment.





 

11.INFORMATION DISCLOSURE

 

The Bank shall have the right to provide any information on you and the Banking
Facility to:-

 

11.1Bank Negara Malaysia, Cagamas Bhd and such other authorities as may be
authorised by law to obtain such information;

 

11.2companies which are now or in future may be within the RHB Capital Berhad
Group of Companies;

 

11.3any Security Party;

 

11.4solicitors and/or other agents in connection with the preparation of any
facility or security documents hereunder or any action or proceeding for the
recovery of monies due and payable hereunder;

 

11.5any potential assignee or other person proposing to enter into any
contractual arrangement which requires the disclosure of such information; and

 

 

11

 



 





PGCG ASSETS HOLDINGS SDN BHD (983271U)   CA Number: ________ 26-MAR-2013

 

 

11.6companies which are or which in the future may be subsidiaries of the Bank
PROVIDED that the Bank shall take all reasonable care to ensure that such
information shall remain confidential within the Bank's group of subsidiaries.

 

12.AMENDMENT AND/OR ADDITIONAL TERMS AND CONDITIONS

 

12.1The Bank may at any time hereafter at your request or at the Bank's absolute
discretion grant additional banking facilities to you and/or convert and/or vary
and/or substitute all or any of the Banking Facility hereby granted into another
banking facility or facilities and, in any such event, the securities
liabilities and/or obligations created pursuant to and by this Letter of Offer
shall continue to be valid and binding for all purpose whatsoever up to the
limit of the total banking facilities advanced to you notwithstanding such
addition or change before-mentioned but subject to such variations as shall be
made known by the Bank to you and or implied by law or trade usage governing or
applicable to the addition and/or changes as aforesaid.

 

12.2Notwithstanding any provisions to the contrary, the terms of this Letter of
Offer may, at any time and from time to time, be varied or amended by the Bank
at its absolute discretion with or without notice to you and thereupon such
amendments and variations shall be deemed to become effective and the relevant
provisions of this Letter of Offer shall be deemed to have been amended or
varied accordingly and shall be read and construed as if such amendments and
variations had been incorporated in and had formed part of this instrument at
the time of execution hereof.

 





13.CANCELLATION AND DEMAND

 

Notwithstanding any other provisions herein stated relating to the availability
of the facility(s) or any part thereof, the Bank reserves the right to
recall/cancel the facility(s) or any part thereof, at any time it deems fit
without assigning any reason thereto by giving written notice of the same,
whereupon the facility(s) or such part thereof shall be cancelled and the whole
indebtedness or such part thereof shall be repayable on demand.

 

14.ANNEXURES

 

The terms and conditions set out in the Annexures hereto form an integral part
of this Letter of Offer and in the event of any conflict or discrepancy between
the terms and conditions in this Letter of Offer and the terms and conditions in
the Annexures, the terms and conditions in this Letter of Offer shall prevail.

 

Please indicate your acceptance of the Banking Facility upon the terms and
conditions herein by signing the duplicate of this letter and returning the same
to the Bank within fourteen (14) days from the date hereof. In addition, you are
required to execute such loan/security documents which the Bank's solicitors
shall advise are necessary for the protection of the Bank's interest.

 

If this Letter of Offer is issued for the purpose of the renewal or extension of
the Banking Facility, the continued utilisation of the Banking Facility shall be
deemed to be an acceptance of and subject to the terms and conditions of this
Letter of Offer notwithstanding your failure to acknowledge receipt or
acceptance of this Letter of Offer in writing.

 

 



12

 

 

 







PGCG ASSETS HOLDINGS SDN BHD (983271U)   CA Number: ________ 26-MAR-2013

 



We thank you for giving us the opportunity to be of service to you.

 

 

Yours faithfully

 

for RHB BANK BERHAD

 

 

 

 

/s/ Chock Shiau Li /s/ Alan, Gob Kok Kong

Chock Shiau Li

Sales Manager

Business Banking

Commercial Business Banking

Alan, Gob Kok Kong

Team Manager

Business Banking

Commercial Business Banking



 

 

 

 



I/We, the undersigned hereby confirm that I/We have read the terms and
conditions set out above and in the Annexures hereto and taken note of the same.
I/We hereby accept the Banking Facility upon the terms and conditions mentioned
above and in the Annexures. And, I/we hereby declare that I/we or none of our
directors or managers are directly related as a spouse or child or parent to any
of the directors officers or employees of the RHB Capital Berhad Group of
Companies.

 

Signed for and on behalf of (PGCG ASSETS HOLDINGS SDN BHD)

 



 



PGCG ASSETS HOLDINGS SDN BHD

(Company No: 983271-U)

PGCG ASSETS HOLDINGS SDN BHD

(Company No: 983271-U)

 

/s/ ___________________________

Authorised Signature

 

/s/ ___________________________

Authorised Signature

 

13

 

 

PGCG ASSETS HOLDINGS SDN BHD (983271U)   CA Number: ________ 26-MAR-2013

 



RHB Bank Bhd. Ref:                               

Date of Letter of Offer: 26-MAR-2013

Borrower: PGCG ASSETS HOLDINGS SDN BHD (983271U)

 

ANNEXURE I

 

THE GENERAL TERMS AND CONDITIONS

 

1.REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby represents and warrants to the Bank that:-

 

(i)the Borrower has full legal right, authority, power and capacity to accept
and to borrow the Banking Facility and to perform the terms of this Letter of
Offer. In the event the Borrower is a company, the Borrower is a company duly
incorporated and validly existing under the laws of Malaysia and has full power
and authority to carry on its present business;

(ii)the terms of this Letter of Offer constitute legal, valid and binding
obligations enforceable against the Borrower;

(iii)all consents authorisations and approvals which are required to be obtained
in connection with or are necessary for the acceptance, delivery, legality or
enforceability of this Letter of Offer and the use of the Banking Facility have
been obtained and are in full force and effect;

(iv)the Borrower's acceptance of this Letter of Offer and the performance of the
terms herein will not contravene any law, regulation, order or decree of any
governmental authority, agency or court to which the Borrower is subject;

(v)the Borrower is not in default under any agreement to which the Borrower is a
party or by which the Borrower may be bound and no litigation arbitration or
administrative proceedings are presently current or pending or threatened
against the Borrower;

(vi)all information furnished by the Borrower to the Bank in connection with the
Banking Facility are true and correct and there has been no omission which would
render the information inaccurate or misleading;

(vii)the Borrower's last audited accounts have been prepared in accordance with
accounting principles and practices generally accepted in Malaysia and give a
true and fair view of the Borrower's financial position as at that date;

(viii)there are no winding-up proceedings currently pending or threatened
against the Borrower;

(ix)none of the Borrower's directors, shareholders, managers or their spouses,
parents and children are in the employment of or directly related to any of the
directors officers or employees of the RHB Capital Berhad Group of Companies

 

2.CONDITIONS PRECEDENT

 

2.1The Banking Facility will be made available for the Borrower's utilisation
upon the fulfilment of the following conditions precedent:-

 

(i)the Bank shall have received the Borrower's acceptance of this Letter of
Offer within the time prescribed;

(ii)all loan/security documents which are required herein and/or such other
documents as may be required by the Bank and/or its solicitors shall have been
executed by the Borrower and/or the relevant security parties, duly stamped and
registered at such registries as the Bank may deem necessary or expedient within
thirty (30) days from the date of the acceptance of the Letter of Offer or such
other time as may be stipulated by the Bank;

(iii)the Bank shall have received copies of the following documents certified as
true and correct by the Borrower's secretary or director:-

(a)all authorisations, licenses, approvals and consents which are necessary for
the financing by the Bank hereunder, the carrying on of the Borrower's business
and the execution of the security documents (if any);

(b)the Borrower's Board of Directors' Resolution authorising the acceptance and
the borrowing of the Banking Facility and/or the execution of the loan/security
documents (if any);

(c)a copy each of the Borrower's (if applicable) certificate of incorporation
and the Memorandum and Articles of Association and the Forms 24, 44, and 49 of
the Companies Act 1965;

(d)specimen signatures, authenticated in such manner as the Bank may require, of
the persons authorised to act on the Borrower's behalf in respect of the
transactions hereunder.

(iv)the Borrower shall have paid all fees or charges payable or agreed to be
paid by the Borrower to the Bank for or in connection with the Banking Facility
including the preparation and perfection of the loan/security documents;

(v)no Event of Default (as hereinafter stated) or no event which with the giving
of notice or lapse of time or both would constitute an Event of Default shall
have occurred or be continuing;

(vi)no extraordinary circumstances or change of law or other governmental action
shall have occurred which makes it improbable that the Borrower will be able to
observe or perform the covenants and obligations herein; and

 



14

 

 



PGCG ASSETS HOLDINGS SDN BHD (983271U)   CA Number: ________ 26-MAR-2013

 



(vii)the Bank's solicitors shall have made a search on the Borrower at the
Companies Commission of Malaysia and the Director-General of Insolvency's Office
and the results thereof shall have been satisfactory to the Bank.

 

2.2In the case where guarantee(s) and/or other security ("the Security
Document") is/are required by the Bank from third party(ies) ("the Security
Party) , the utilisation of the Banking Facility shall also be subject to the
fulfilment of the following additional conditions precedent:-

(i) the Security Document shall have been duly perfected and forwarded to the
Bank;

(ii) where the Security Party is a body corporate, such Security Party shall
have forwarded to the Bank

copies of the following documents:-

(a)its Board of Directors' Resolution authorising the execution of the Security
Document;

(b)a certified copy of its certificate of incorporation and Memorandum and
Articles of Association and the Forms 24, 44, and 49 of the Companies Act 1965;

(iii)the Bank's solicitors shall have made a search on the Security Party at the
Companies Commission of Malaysia and/or the Director-General of Insolvency's
Office and the results thereof shall have been satisfactory to the Bank;

(iv)all authorisations, approvals and consents which are necessary for the
creation and delivery of the Security Document to the Bank hereunder, shall have
been obtained and delivered to the Bank;

 

3.AFFIRMATIVE COVENANTS

 

During the tenor of the Banking Facility the Borrower shall:-



(i)carry out the Borrower's business diligently and efficiently and in
accordance with sound financial practices;

(ii)furnish to the Bank all information reasonably required by the Bank in
relation to the Borrower's business and financial position;

(iii)keep full, proper and up-to-date accounts and furnish to the Bank within
one hundred and eighty (180) days from the end of each of the Borrower's
financial year copies of the Borrower's annual report together with the balance
sheet and profit and loss account duly audited and certified by a qualified
independent auditor;

(iv)keep and maintain the Borrower's present paid up share capital and any
increases thereof;

(v)punctually pay and/or cause to be paid all rents rates taxes and all other
outgoings payable in respect of the premises at which the Borrower carry on
business and properties which are security for the repayment of the Banking
Facility;

(vi)appoint from time to time only such auditor or firm of auditors acceptable
to the Bank;

(vii)notify the Bank of the occurrence of an Event of Default stipulated
hereunder or of any event which would constitute an event of default in relation
to any of the Borrower's other indebtedness; and

(viii)notify the Bank of any change in the Borrower's Board of Directors or its
management or its major or controlling shareholders or partners.

 

4.RESTRICTIVE COVENANTS

 

During the tenor of the Banking Facility the Borrower shall not, without the
prior written consent of the Bank :-



(i)add to, delete, vary or amend the Borrower's Memorandum and Articles of
Association in any manner which would be inconsistent with the terms of this
Letter of Offer,

(ii)change the Borrower's financial year or the nature of the Borrower's
business;

(iii)sell, transfer, lease or otherwise dispose of a substantial part of the
Borrower's capital assets or undertake or permit any merger, consolidation or
reorganisation;

(iv)enter into any transaction with any person firm or company except in the
ordinary course of business and at arm's length commercial terms;

(v)decrease or alter the Borrower's authorised or issued capital or alter the
structure thereof or the rights attached thereto; and

(vi)change the Borrower's major or controlling shareholding or partnership
structure.

 

5.VARIATION OF INTEREST RATES

 

5.1The Bank shall be entitled at its sole and absolute discretion, without
notice to the Borrower, vary at any time and from time to time the Base Lending
Rate of the Bank and/or Cost of Funds and/or the margin of interest imposed
above the Base Lending Rate and/or Cost of Funds of the Bank and/or commissions
or other rates of interest chargeable PROVIDED THAT the Bank will endeavour to
provide notice of such variation(s) in the following manner:

 

(a)in respect of the Base Lending Rate of the Bank by displaying at the premises
of the Bank a general notice of the change of the Base Lending Rate of the Bank
addressed to the public generally and such display shall be deemed sufficient
notice to the Borrower or by including a notice in the periodic statement of
accounts sent to the Borrower or by any other modes deemed fit and proper by the
Bank; and



15

 

 

PGCG ASSETS HOLDINGS SDN BHD (983271U)   CA Number: ________ 26-MAR-2013

 

(b)in respect of the margin of interest imposed above the Base Lending Rate
and/or Cost of Funds of the Bank and/or commissions by serving a notice in
writing (which notice may be included in the periodic statements of account sent
to the Borrower) on the Borrower of the change in the margin of interest imposed
above the Base Lending Rate and/or Cost of Funds of the Bank and/or in the
commissions and such notice shall be deemed to have been sufficiently served on
the Borrower if sent by ordinary mail to the Borrower's usual or last known
place of residence/business or to the address abovestated;

PROVIDED ALWAYS that the effective date of the change of the Base Lending Rate
and/or margin of interest imposed above the Base Lending Rate and/or Cost of
Funds and/or in the commissions or the other rates of interest chargeable shall
be the date stipulated by the Bank at its sole absolute discretion. And
notwithstanding anything hereinbefore contained, any delay or failure on the
part of the Bank to give notice in accordance with the provisions herein
contained shall not absolve the Borrower from its obligation to pay the rate of
interest and/or commissions determined by the Bank and such rate of interest so
determined by the Bank shall be payable from such date as the Bank shall in its
sole and absolute discretion stipulate.

 

5.2The Bank shall be entitled at any time at its sole and absolute discretion
with or without notice to the Borrower and without assigning any reason to
change the fundamental basis of calculation of the Prescribed Rate (whether it
be the Base Lending Rate, Cost of Funds or any other basis by whatsoever named
called).

 

6.CAPITALISATION OF INTEREST

Interest commission and fees remaining unpaid at the time when it shall become
due and payable and all costs charges expenses and other moneys due and payable
shall be added to the principal amount advanced under the Banking Facility and
thereafter be treated as principal and be chargeable with interest at such rate
at which interest shall from time to time and at any time be payable under this
Letter of Offer. For the purpose of ascertaining whether the limit of the
Banking Facility intended to be advanced or secured has been exceeded or not,
all accumulated and capitalised interest, commission, fees, costs, charges,
expenses and such other moneys shall be deemed to be interest and not principal.

7.INTEREST AFTER DEMAND OR JUDGMENT

Notwithstanding the exercise by the Bank of any of its rights provided for
hereunder or any other statutory or other rights or the making of any demand,
interest chargeable on the Banking Facility shall continue to be chargeable on
any sum of money which remains due and unpaid hereunder after the exercise of
any of these rights and if not duly paid such interest will continue to be
capitalised as provided herein notwithstanding that the banker-customer
relationship may have ceased for any reason whatsoever; AND in the event that
judgment is obtained in relation to any sum of money owing hereunder, wherein it
is adjudged that any sum of money be paid to the Bank, interest shall be payable
on such sum of money so adjudged to be payable to the Bank at the rate of
interest chargeable hereunder from the date of such judgment until the date of
full payment.

8.EVENTS OF DEFAULT

 

All monies outstanding under the Banking Facility together with interest thereon
and all other monies relating thereto shall become immediately repayable by the
Borrower upon demand being made by the Bank or upon the occurrence of any of the
following events:



(a)the Borrower defaults in the payment of any money payable to the Bank after
the same shall have become due

whether formally demanded or not;

(b)the Borrower defaults under any other provision herein which is not capable
of remedy or which, being capable of remedy, is not remedied within fourteen
(14) days after being required to do so by the Bank;

(c)any representation, warranty or condition made or implied by the Borrower
herein is incorrect or misleading in any material respect;

(d)any license, authorisation, approval, consent or permit which is required for
the Borrower's business or the performance of the Borrower's obligations
hereunder is revoked or withheld or modified or is otherwise not granted or
fails to remain in full force and effect;

(e)any of the Borrower's indebtedness or the indebtedness of any of the Security
Party or their respective affiliate(s) or related corporation(s) becomes
capable, in accordance with the relevant terms thereof, of being declared due
prematurely by reason of a default by the Borrower or such Security Party or
affiliate(s) or related corporation(s) of their respective obligations in
respect of the same or the Borrower or any of the Security Party or affiliate(s)
or related corporation(s) fail to make payment in respect thereof on the due
date for such payment or if due on demand when demanded or the security for any
such indebtedness becomes enforceable;

(f)a petition be presented or an order be made or a resolution be passed for the
Borrower's winding-up or the winding up of any of the Borrower's affiliate(s) or
related corporation(s) or Security Party which is a body corporate;

 

16

 



PGCG ASSETS HOLDINGS SDN BHD (983271U)   CA Number: ________ 26-MAR-2013

 

(g)a receiver and/or manager or liquidator is appointed to take possession of
the Borrower's properties or undertaking or the properties or undertaking of any
of the Borrower's affiliate(s) or related corporation(s) or Security Party which
is a body corporate;

(h)the Borrower or any of the Borrower's affiliate(s) or related corporation(s)
or Security Party which is a body corporate ceases or threatens to cease to
carry on all or a substantial part of the Borrower's business or the Borrower's
affiliate(s)' or related corporation(s)' or the Security Party's business;

(i)any judgment is obtained against the Borrower or any of the Borrower's
affiliate(s) or related corporation(s) or Security Party;

(j)the Borrower or any of the Borrower's affiliate(s) or related corporation(s)
or Security Party enters into any composition or arrangement with or for the
benefit of their respective creditors;

(k)any other event or series of events whether related or not has or have
occurred which in the opinion of the Bank (which opinion shall be final and
binding) could or might affect or prejudice the Borrower's ability or
willingness to comply with all or any of the Borrower's obligations hereunder;

(1)the Borrower or any of the Security Party who is an individual person commits
any act of bankruptcy or becomes bankrupt or shall die or become insane;

(m)any of the Security Document given to the Bank is or becomes for any reason
whatsoever invalid or unenforceable;

(n)if the Bank shall in its sole discretion consider that the Banking Facility
or any of its security or its security position in relation to the repayment of
the Banking Facility to be in jeopardy.

(The expression "affiliate" means in relation to any one corporation, any
corporation directly or indirectly controlling, controlled by or under direct or
indirect common control, in each case whether in law or in fact with such
corporation and the expression "related corporation" shall be construed in
accordance with the Companies Act, 1965).

 

9.BANK'S RIGHT TO COMMENCE FORECLOSURE AND LEGAL PROCEEDING CONCURRENTLY

 

Upon default or breach by the Borrower of any term, covenant, stipulation and/or
undertaking herein provided and on the part of the Borrower to be observed and
performed, the Bank shall thereafter have the right to exercise all or any of
the remedies available whether by this Letter of Offer or Security Document or
by statute or otherwise and shall be entitled to exercise such remedies
concurrently, including pursuing all remedies of sale or possession and civil
suit to recover all moneys due and owing to the Bank.

 

10.ILLEGALITY

 

If the Bank determines that the introduction or variation of any law, regulation
or official directive (whether or not having the force of law) or any change in
the interpretation or application thereof makes it unlawful for the Bank to
maintain, fund or give effect to its obligations hereunder, the Bank shall
forthwith give notice of such determination to the Borrower whereupon the
Banking Facility to such extent shall be cancelled and the Borrower will
forthwith upon notice from the Bank repay all monies outstanding under the
Banking Facility together with interest thereon and all other monies agreed to
be paid by the Borrower hereunder.

 

11.INCREASED COSTS

 

Where the Bank determines that, as a result of the introduction or variation of
any law, order, regulation or official directive (whether or not having the
force of law), or any change in the interpretation or application thereof by any
competent authority, or compliance with any request (whether or not having the
force of law) from Bank Negara Malaysia or other fiscal, monetary or other
authority, the cost to the Bank of making available or continuing to make
available the Banking Facility is increased or the amount of any sum received or
receivable by the Bank in respect of the Bank making or continuing to make
available the Banking Facility or the effective return to the Bank under the
Banking Facility is reduced or the Bank is obliged to make any payment (except
in respect of tax on the Bank's overall net income) or forego any interest or
other return on, or calculated by reference to, the amount of any sum received
or receivable by the Bank from the Borrower under the Banking Facility, then the
Bank shall notify the Borrower of the circumstances leading to the Bank's
determination and:-

(i)the Borrower shall on demand pay to the Bank such reasonable amounts as the
Bank may from time to time and at any time notify the Borrower to be necessary
to compensate the Bank for such additional cost, reduction, payment or foregone
interest or return provided that nothing herein contained shall prevent the
Borrower from taking all necessary steps to mitigate the effect of such
increased cost; and

(ii)at any time thereafter, so long as the circumstances giving rise to the
obligation to make the compensating payment continue, the Borrower may upon
giving the Bank not less than thirty (30) days' notice, cancel the Banking
Facility.

 



17

 

 

PGCG ASSETS HOLDINGS SDN BHD (983271U)   CA Number: ________ 26-MAR-2013



12.MARKET DISRUPTION

 

If in the opinion of the Bank, there has, since the date of this offer, been a
change in national or international monetary, financial, economic or political
conditions or currency exchange rates or exchange control which would render the
Banking Facility temporarily or permanently commercially impracticable or
impossible, the Bank shall notify the Borrower thereof, and:-

(i)whilst such circumstances exist, no utilisation of the Banking Facility will
be allowed;

(ii)the Bank shall negotiate in good faith for an alternative basis acceptable
to the Bank for continuing the Banking Facility; and

(iii)unless within thirty (30) days after the giving of such notice such
circumstances cease to exist or an alternative basis acceptable to the Bank is
arrived at, the Banking Facility shall be cancelled.

 

13.LEGAL AND INCIDENTAL EXPENSES

 

The Borrower shall pay all legal fees and incidental expenses in connection with
the preparation, stamping and registration of any security documents required by
the Bank hereunder even though the said documents are not executed by the
Borrower for any reason whatsoever. If any money payable under the Banking
Facility is required to be recovered through any process of law, the Borrower
shall be liable to pay the Bank's solicitors' fees (on a solicitor and client
basis) and any other fees and expenses incurred in respect of such recovery.

 

14.WAIVER AND INDULGENCE

 

The terms and conditions herein may be waived by the Bank in whole or in part
with or without conditions at the discretion of the Bank without prejudicing the
rights of the Bank hereunder and any failure by the Bank to enforce any of the
provisions hereunder or any forbearance delay or indulgence granted by the Bank
to the Borrower shall not be construed as a waiver of the Bank's rights
hereunder.

 

15.BANKING AND FINANCIAL INSTITUTIONS ACT, 1989

 

The approval of the Banking Facility to the Borrower shall be upon the condition
that the Bank will not breach or contravene any law legislation or regulation
including, without limiting the generality of the foregoing, the provisions of
Section 62 of the Banking And Financial Institutions Act, 1989 or any other
provisions thereof. The Borrower hereby declares to the Bank that none of the
Borrower's directors, shareholders, managers or their spouses, parents and
children are in the employment of or directly related to any of the directors
officers or employees of the RHB Capital Berhad Group of Companies. In the event
any such relationship is established or discovered now or in the future the Bank
reserves the right forthwith to terminate and recall the Banking Facility.

 

16.DUTY TO VERIFY STATEMENTS OF ACCOUNTS/CERTIFICATE OF BANK

 

The Borrower shall verify all statements of accounts sent to the Borrower by the
Bank and immediately revert to the Bank in the event of any discrepancy in such
statements of accounts failing which they shall be deemed to be conclusive and
binding against the Borrower. A statement by the Bank and signed by any of its
officers as to what at any time is the amount outstanding and rate of interest
chargeable shall, save for manifest errors be final and conclusive and shall not
be questioned by the Borrower on any account whatsoever.

 

17.SET OFF/COMBINATION OR CONSOLIDATION OF ACCOUNTS

 

(a)The Bank shall be entitled (but shall not be obliged) at any time and without
notice to the Borrower to combine, consolidate or merge all or any of the
Borrower's accounts and liabilities with and to the Bank anywhere whether in or
outside Malaysia, alone or jointly with any other person and may transfer or set
off any sums in credit in such accounts in or towards satisfaction of any of the
Borrower's liabilities whether actual or contingent, primary or collateral
notwithstanding that the credit balances on such accounts and the liabilities on
any other accounts may not be expressed in the same currency and the Bank is
hereby authorised to effect any necessary conversions at the Bank's own rate of
exchange then prevailing.

(b)Without prejudice to the generality of the above, the Bank further reserves
the right at any time and without notice to the Borrower to debit any of the
Borrower's accounts (whether in credit or debit) with the Bank for all payments
due and payable by the Borrower howsoever to the Bank.

 

 



18

 

 



PGCG ASSETS HOLDINGS SDN BHD (983271U)   CA Number: ________ 26-MAR-2013

 



18.SUSPENSE ACCOUNT

Any money received by the Bank in respect of the Banking Facility may be kept to
the credit of a suspense account for so long as the Bank thinks fit without any
obligation in the meantime to apply the same or any part thereof in or towards
settlement of any liabilities due by the Borrower to the Bank.

xxxxxxxxx END OF ANNEXURE xxxxxxxxxx

 

 

 

 

 



19

 

 

PGCG ASSETS HOLDINGS SDN BHD (983271U)   CA Number: ________ 26-MAR-2013

 

RHB Bank Bhd. Ref:                               

Date of Letter of Offer: 26-MAR-2013

Borrower: PGCG ASSETS HOLDINGS SDN BHD (983271U)

 

ANNEXURE IA


 

ADDITIONAL GENERAL TERMS AND CONDITIONS

 

1.During the tenor of the Banking Facility the Borrower shall:-

 

(i)permit at all times the Bank, its officers, servants and/or agents to inspect
all records of the Borrower at any office, branch or place of business of the
Borrower or elsewhere and all records kept by any other authorities or persons
in so far as such records relate to or affect the businesses and the properties
of the Borrower and for the purpose of such inspection, give to or procure for
the Bank and any officer, servant and/or agent of the Bank such written
authorisations as may be required by the Bank;

(ii)notify the Bank in the event the Borrower creates any form of charge,
mortgage, debenture, pledge, lien, encumbrances or security interest of whatever
nature or permit to exist any caveat or prohibitory order or both in respect of
any of the Borrower's properties;

(iii)ensure that all loans or advances from its directors, shareholders and
Related Corporation are subordinated to the Indebtedness; and

(iv)in the event the Borrower or any of its subsidiaries or related companies
(present and future) ("the Borrower Group of Companies) requires any banking,
financial, investment and/or advisory products or services (collectively "the
Products") which is offered by the RHB Capital Berhad Group of Companies in its
normal course of business, the Borrower shall offer or cause the Borrower Group
of Companies to offer the relevant RHB Capital Berhad Group of Companies the
right of first refusal to provide the Products to the Borrower or the Borrower
Group of Companies.    

 

2.During the tenor of the Banking Facility the Borrower will not, without the
prior written consent of the Bank :-

 

(i)enter into any partnership, profit-sharing or royalty agreement whereby the
Borrower's income or profits are, or might be, shared with any other person,
firm or company;

(ii)enter into any management contract or similar arrangement whereby the
Borrower's business or operations are managed by any other person, firm or
company;

(iii)lend or make advances to any person other than in the normal course of
business;

(iv)lend or make advances to any person other than to its subsidiaries or
related companies (both as defined in the Companies Act, 1965);

(v)create any form of charge, mortgage, debenture, pledge, lien, encumbrances or
security interest of whatever nature or permit to exist any caveat or
prohibitory order or both in respect of any of the Borrower's properties; and

(vi)declare and pay any dividend or other distribution whether of an income or
capital nature (but such consent of the Bank will not be unreasonably withheld).

 

 

xxxxxxxxx END OF ANNEXURE xxxxxxxxxx

 

 



20

 

 

RHB Bank Bhd. Ref: __________
Date of Letter of Offer: 26-MAR-2013
Borrower: PGCG ASSETS HOLDINGS SDN BHD (983271U)

 

ANNEXURE

 

TERMS AND CONDITIONS RELATING TO TERM LOAN FACILITY

 

1.General Terms

 

(i)The Borrower shall repay the Term Loan Facility together with interest
payable thereon by monthly instalments in the amount as stated in the Letter of
Offer. The first installment shall commence as follows:-

 

i)On the first day of the 3rd month from the month of disbursement and on every
1st day of the month or such other date as may be specified by the Bank from
time to time thereafter until full settlement, if the final disbursement is made
within the First Disbursement Period (as defined herein) in the month of
disbursement

 

ii)On the first day of the 2nd month from the month of disbursement and on every
lst day of the month or such other date as may be specified by the Bank from
time to time thereafter until full settlement, if the final disbursement is made
within the Second Disbursement Period (as defined herein) in the month of
disbursement

 

Until such time as the Borrower shall commence to make payment of the
installments, the Borrower will pay to the Bank interest payable on the Term
Loan Facility on every sum advanced to or for the benefit of the Borrower from
the date on which such sum shall first be advanced by the Bank. The interest so
payable shall be paid monthly in arrears. Interest shall commence as follows:

 

iii)On the first day of the 3rd month from the month of disbursement and on
every lst day of the month or such other date as may be specified by the Bank
from time to time thereafter until full settlement, if the first disbursement is
made within the First Disbursement Period (as defined herein) in the month of
disbursement

 

iv)On the first day of the 2nd month from the month of disbursement and on every
1st day of the month or such other date as may be specified by the Bank from
time to time thereafter until full settlement, if the first disbursement is made
within the Second Disbursement Period (as defined herein) in the month of
disbursement

 

For the purpose of this section/clause

 

"First Disbursement Period" refers to the last 14 days of the month of
disbursement.

 

"Second Disbursement Period" refers to the other days of the month of
disbursement excluding the First Disbursement Period.

 

(ii)If and whenever the rate of interest payable by the Borrower on the Term
Loan Facility shall be varied in the manner as provided in the Letter of Offer
the Bank may at its absolute discretion make the necessary adjustment consequent
upon such variation either by varying the amount of any installments or by
varying the number of installments.

 

(iii)No part of any installment to be paid by the Borrower or any other payments
which the Borrower may make to the Bank shall be deemed to be a repayment of
principal until all interest due or deemed to be due to the Bank shall have been
paid.

 

(iv)The Borrower may prepay the Term Loan Facility in whole or in part in the
manner as provided in the Letter of Offer. All partial prepayment as aforesaid
shall be applied towards the repayment of the installments of the Term Loan
Facility in the inverse order of their maturity.

 

(v)All amounts prepaid shall not be available for redrawing.

 

 

(vi)A notice of prepayment once received by the Bank shall not be revocable by
the Borrower.

 

 

 

  xxxxxxxxx END OF ANNEXURE xxxxxxxxxx

